Appeal by the plaintiff father from an order of the Supreme Court, Suffolk County (Gerard, J.), dated September 21, 1983, which, after a hearing, denied his motion to modify the child custody provision of a judgment of divorce so as to award him sole custody of the two infant children, and in effect, granted the defendant mother’s oral cross motion to modify said child custody provision so as to award sole custody of the children to her. U Order affirmed, with costs, without prejudice to a new application for custody, if plaintiff be so advised. H In view *884of the circumstances existing at the time of Special Term’s decision, we do not find that it abused its discretion in awarding the defendant mother sole physical custody of the parties’ two children. Our decision, however, is without prejudice to a new application by the plaintiff father for custody, if he be so advised, in view of the recent and untimely death of the mother’s second husband. Gibbons, J. P., O’Connor, Boyers and Lawrence, JJ., concur.